ANNUAL MEETING The Annual Meeting of Shareholders of LSB Financial Corp. will be held April 17, 2013 at 9 a.m. EST at the LSB building, located at 22 N. Second Street, Lafayette, Indiana Through strong earnings and capital management we were able to increase our capital ratio in 2012 to 10.68% from 9.93% the previous year. Dear Fellow Shareholder: I am pleased to say Lafayette Saving Bank ended 2012 with $2.7 million in earnings, a substantial increase over the $539,000 we reported last year. Steps taken last year to improve our loan credit quality let us cut back substantially on our loan loss reserve allocation in 2012, and an exceptional year for residential mortgage lending kept earnings strong. Our bank’s fundamentals, especially our capital position, remain extremely strong. In 2012, we cut in half our non-performing assets from $13.8 million at December 31, 2011 to just $6.7 million at December 31, 2012. In addition, our loan loss reserve now stands at 2.06% of total loans (highest in recent memory) compared to 1.73% last year creating a strong buffer against future problems. Last year our nonperforming assets were 3.79% of our total assets; this year they are just 1.85%. At December 31, 2012, we had just one property in other real estate owned. We continue to rank as one of the top residential lenders in Greater Lafayette with 638 residential mortgage loans totaling $97 million last year. That works out to 2.5 mortgage loans every business day. Even more remarkable is the fact that we were able to produce that level of volume with the same number of staff that produced $56 million in 2011. While we feel good about our progress, there are still headwinds for the bank and the banking industry. The biggest challenges are soft loan demand, the continuing low interest rate environment that will result in a shrinking net interest margin, and the time and money needed to comply with new legislation and the resultant regulatory requirements. Even though the economy is recovering, growth has been slow. People are working hard to regain the ground lost over the recent years. Some customers continue to struggle. We stood by them through the worst of the recession and continue to do all we can to help. Through strong earnings and capital management we were able to increase our capital ratio in 2012 to 10.68% from 9.93% the previous year. We wait for further clariﬁcation from the regulators on new capital requirements for banks as a result of BASEL III. But because of our strong capital position we reinstated a $0.05 dividend in the fourth quarter. This equates to an annualized yield of around 1%. Our stock price ended the year at $19.70, up 46% from the previous year-end. We were named the 13th best Indiana publically traded stocks in 2012 by the Indianapolis Business Magazine. We are most proud of winning the Journal and Courier’s Reader’s Choice Award for “Best Bank.” We have always prided ourselves in the time and treasure we invest in our community. It is gratifying to know that our effort is recognized and appreciated. In October, we were fortunate to contract with David Boudia, Olympic gold medalist in the 2012 London Games, as a spokesperson. David embodies our bank’s core values and offers an outstanding marketing link to a younger demographic for bank products and services. We are excited to have David onboard as he trains for the Rio Olympics in 2016 and continues studying for his degree at Purdue. We always look for ways to improve our service, such as our new apps for mobile banking. Another project underway is the relocation of our west side branch to Paramount Drive, near the new 231 Bypass in West Lafayette. This new location will help us grow, increase our visibility and decrease the congestion that we currently experience. We are targeting the summer of 2014 for the opening of that ofﬁce. I would like to give a special thank you for the hard work of our staff. Without their dedication, we would not be able to provide such a high level of convenience and service to our customers that translate into the returns we generate for our stockholders. To the LSB Financial board of directors, I am grateful for the perspective and depth they bring to this company, and for their steadfast dedication, support and wise counsel. To our shareholders, I express my deepest appreciation for your conﬁdence in our management team and me. We are committed to operating our company prudently to continue to earn your trust and deliver outstanding results. Should you have questions or concerns, please feel free to contact me. Respectfully, Randolph F. Williams President/CEO 1 Business-savvy John Purdue leaves a legacy of financial success. STORY OF STABILITY In 1885, commissioners specified that the Tippecanoe County Courthouse be built to reflect the county’s stability and prosperity. In 1869, John Purdue invested in two legacies: He donated $150,000 and 100 acres of land to help build Purdue University, and he founded Lafayette Savings Bank. John Purdue was the bank’s ﬁrst president. Purdue was born on October 31,1802 in Germany Valley, Pennsylvania. He was the only son of the nine children born to Charles and Mary Short Purdue, and for much of his life, looked after his many sisters. Purdue used his wealth to create businesses, cities, ﬁnancial districts, railroads and schools. Purdue was a wise businessman who owned land throughout the United States. He established the Purdue Block in Lafayette, Indiana, on Second Street, just south of the present Lafayette Savings Bank headquarters. Purdue is considered to be one of the founders of the city of Lafayette. At one time, he was a member of the Lafayette City Council and the school board. He held many ofﬁces, but ran for Congress unsuccessfully. Even his best friends claimed Purdue was a hopeless public speaker with no charisma. After living away from Germany Valley for many years, Purdue still spoke with the region’s Deutsch-English dialect. Yet, Purdue was highly thought of on a national level. During the Civil War, he was one of America’s leading produce merchants with Purdue, Ward & Company. He was recognized as one of New York’s leading produce vendors and known among his colleagues as the “King of Produce.” Through his company, he developed a network for transporting goods and services that stretched across the nation. Purdue was a nonconformist with a burning drive for wealth. After he became a millionaire, he donated to churches he never attended and ultimately gave away all of his fortune. Purdue was a bachelor who loved children, treasured his family and may have been despondent for years about a failed romance. He traveled extensively, lived in hotels, including the Lahr House in downtown Lafayette, and seemed to be forever in search of something. John Purdue’s legacy makes his name a household word. The University is recognized globally for its Nobel Prize winners, top-ranking business school, restaurant and hotel management education, and innovative engineering, agricultural, and scientiﬁc research. Many alumni have become astronauts, including Neil Armstrong, the ﬁrst man to walk on the moon. Purdue University is also known internationally through athletic accomplishments. In the 2012 London Olympics, David Boudia won a 10-meter platform diving competition gold medal and the 10-meter synchronized diving bronze medal. In 1869, John Purdue gave money and land to erect buildings and create a university, but his true heritage is the thousands who carry a Purdue University degree out into the world – and the universe – to better it. Lafayette Savings Bank is humbled to call John Purdue, “founder.” 2 John Purdue | first president, Lafayette Savings Bank 3 Eva Christodoulakis | co-owner, Red Seven Bar & Grill 4 Debit Cards are easy, secure and convenient. STABILITY TO SERVE The Chamber of Commerce presented Lafayette Savings Bank with the Grand Marquis de Lafayette Award for community service, leadership and contributions to the cities’ quality of life. John and Eva Christodoulakis designed Red Seven Bar & Grill with an uptown vibe. This downtown Lafayette, Indiana, locally owned hot spot is decorated in rich wood, bookcases, neon lights, bold graphics and ﬂoor-to-ceiling windows that integrate the outside cityscape into the inside décor. Situated catty-corner from the Lafayette Savings Bank headquarters on Main Street and across from the historic Big Four Depot along the Wabash River, Red Seven Bar & Grill is an eclectic American restaurant. The Red Seven menu includes beeflettuce cups, Thai peanut noodles and crispy orange chicken. Those dishes are complemented with such offerings as bourbon-glazed pork chop, salmon with rock shrimp smother and truck-stop angus rib eye. Red Seven is a fashionable spot for gourmet pizza or cocktails from the martini menu. The patio at Red Seven is popular for warm-weather dining. With the stately dome of the Tippecanoe County Courthouse rising skyward a block east and the busy pedestrian bridge to the west, the Red Seven corner at Second and Main Streets is the perfect atmosphere for urban feasting. Red Seven opened in 2007 and is part ofthe Christos Restaurant Group, which also includes Christos New City Grill and Camille’s Sidewalk Café. John is the son of Christos Group founders, Mike and Maria Christodoulakis. The family business began in Lafayette when Mike and Maria sold restaurants they owned in Hebron and Demotte, Indiana, and moved to Tippecanoe County. The two met in Greece, Mike’s native country, and married after a four-day romance. The two came to America in the 1960s. “They liked the size of the community and thought there was room to grow here,” John said. Today, Mike and Maria’s four children, their spouses and other family members work for the Christos Group. “Our success is based on our family being involved in the day-to-day business,” John said. “You have to put the time in. You have to be in the store. And you have to like to work with each other. We have great, great staff. Many employees have been with us for many years.” “The biggest thing for us is the closeness we feel with the community, the close connections we have with our customers,” John said. “We know a lot of people by name, and it’s rewarding.” Lafayette Savings Bank agrees. A closeness with community is the most gratifying part of being a local business. 5 Jerry O’Bryan’s small business loan was a nod of faith from Lafayette Savings Bank. STABILITY IS FAMILY Lots of banks wouldn’t touch us.Lafayette Savings Bank helped us through all aspects – even advice about hiring our kitchen manager and bar manager. Jerry O’Bryan Jerry O’Bryan’s small business loan was a nod of faith from LafayetteSavings Bank. Jerry and Jan O’Bryan’s story could have unfolded like a sad Irish lament—no restaurant experience, no start-up capital, no Irish jig. But Lafayette Savings Bank believed in the O’Bryans. In 2007, when no other bank would loan them money, Lafayette Savings Bank granted the O’Bryans a small business loan to open their dream pub, Nine Irish Brothers in West Lafayette, Indiana. “Lots ofbanks wouldn’t touch us,” Jerry said. “Lafayette Savings Bank helped us through all aspects — even advice about hiring our kitchen manager and bar manager.” Other banks wouldn’t “take a chance” on Jerry and Jan because the couple’s business experience was in hair styling, not Guinness pouring. For more than thirty years, they had owned The Hairman, a West Lafayette icon. But as Jerry trimmed hair and managed his business, his Irish heritage whispered to him like a salty breeze, drifting in from the velvety countryside of the Emerald Isle. “I had always wanted to open an Irish pub,” Jerry said. “Most people thought we were nuts, but from day one, it has been a success.” Nine Irish Brothers is a triumph because Jerry and Jan traveled to Ireland numerous times to do research (visiting pubs, short for public houses –research never sounded so appealing)and obtaining authentic Irish signs, furniture and ephemera to recreate their favorite spots. Jerry is the youngest of nine boys and ﬁve girls. The pub’s name pays tribute to his brothers. His sisters are honored with an inscription above the bar: And Five Irish Sisters. “The best part of the job is we have to go to Ireland to keep it real,” Jerry said. “We take clients on a pub crawl there every year, acting as tour guides.” Nine Irish Brothers hums with a family atmosphere. Jerry and Jan’s two daughters, who sport the Gaelic names of Maggie and Mollie, help with the business. The first location has been so fruitful that in 2008, the O’Bryan’s opened a second pub across the Wabash River in Lafayette. Nine Irish Brothers is a locally owned watering hole with a shamrock twist. Lafayette Savings Bank, the bank with the emerald-hued umbrella, was more than happy to help a fellow community business that promotes the wearing ofthe green. Jerry summarized, “People keep returning because we serve a good product in a good location, treat people right and have good backing. Every day it feels like we’re throwing someone a party. I can’t imagine doing anything else.” 6 Jerry O'Bryan | co-owner, Nine Irish Brothers 7 Grant Giese | president, Green Goose Homes 8 Construction loans bring on the green STABILITY TO BUILD Green Goose Homes and Lafayette Savings Bank advocate “green” initiatives.The bank is a certified Clear-Blue-Green Business. Green Goose Homes provides green home building, and Lafayette Savings Bank provides “green” through a construction loan. Building a new home with Green Goose Homes takes on a fresh perspective, as every home they create is green-built. They are the first builder in Lafayette, Indiana, to use advanced techniques and products to ensure a home is energy efﬁcient, conserves water, utilizes resources and breathes with clean, nontoxic air. Thus the “green” in the name Green Goose Homes is understandable, but why “Goose?” Grant Giese, founder and president, explained, “Growing up, my last name was butchered by nearly all who tried to say it. The correct pronunciation is “Geese-E.” Nearly 25 years ago, a frustrated baseball coach decided “Goose” was a lot easier to say than “Giese.” The nickname stuck, and, thus, the Goose part of Green Goose.” Grant was born and raised in Lafayette, and he and his wife, Cara, are involved in many community organizations, such as March of Dimes, CASA for Kids, Big Brothers/Big Sisters, Junior Achievement, Habitat for Humanity and their own foundation, Samantha’s Grace, named after their daughter who succumbed to complications of premature birth. The Gieses have two other children, Jillian and Ryan. Green Goose builds with recycled content interior doors and trim, blown cellulose wall insulation, insulated ductwork, recycled glass tiles, no-VOC paints and much more. Contrary to what some may believe, a green home does not need to be expensive, covered in solar panels, or look different from a typical home. The goal is to create an attractive, eco-friendly, well-built home that ﬁts the needs, desires and budget of the client. Green Goose Homes takes pride in a stress-free, organized approach to building. Lafayette Savings Bank also advocates green initiatives, and has been a certiﬁed Clear-Blue-Green (CBG) Business since 2010. CBG is a certiﬁcation program for environmentally friendly businesses. Lafayette Savings Bank displays green practices in water and energy conservation, waste reduction and prevention, purchasing, transportation, and employee education and outreach. A construction loan from Lafayette Savings Bank, combined with the Green Goose Homes’ personal touch, make building your house an enjoyable, memorable experience. Grant’s goal at Green Goose Homes is to build ten to ﬁfteen homes per year and have a genuine, friendly working relationship with each customer. Grant said, “There is only one way to do that. I must earn your trust. Given the opportunity, Green Goose Homes will earn that trust.” 9 Midwest Rentals opened a second location with a business loan. STABILITY FOR GROWTH This wise owl coin bank was a Lafayette Savings Bank giveaway to promote savings. Lafayette Savings Bank lends money; Midwest Rentals lends everything from aerators to ﬂower vases. In 1953, James Schafer and an Army buddy, Chuck Selby, opened one of the ﬁrst rental stores in the country, Midwest Rentals in Lafayette, Indiana. Jim passed away in 2000, and his wife, Ruth, and two of their daughters, Karen O’Leary and Nancy Stacy, operate it today. With a business loan from Lafayette Savings Bank, the three women expanded the business to a second location in 2011. Midwest Rentals rents supplies to help customers make their events special and memorable with an extensive inventory of tents, tables, chairs, linens and inﬂatables. They also help homeowners or contractors with the right equipment for their remodeling, repairing and building. Midwest Rentals offers fencing, restrooms, storage boxes, lawn equipment, ﬂoor-care equipment, scaffolding and so much more. James Schafer and his company were among the original founders of the American Rental Association (ARA), which began in 1955 when a handful of equipment-rental store owners met in the Midwest. In a 1992 interview, Schafer remembered what transpired after speaking with other rental company owners: “We were ﬁnding that we had a lot in common as far as problems like chain saws, rental rates, insurance, and that was the basis for which we started the national organization.” Midwest Rentals and Lafayette Savings Bank have a lot in common, as well. Locally owned businesses are a natural ﬁt for the locally owned bank that prides itself in helping the “little guy” or independent ﬁrms, especially those that show initiative. James Schafer’s ingenuity sparked the beginnings of his successful rental company, and his family has carried on that resourcefulness in expanding to a second location. As Midwest Rentals celebrates its sixtieth anniversary, the third generation of the Schafer family is also involved in the business. Karen O’Leary said of her late father and the business he established, “I’m sure he would be very proud of how it has grown over the years.” 10 Ruth Schafer | owner, Midwest Rentals 11 Greg Ehresman | co-owner, Triple XXX Family Restaurant 12 Triple XXX relies on old-fashioned business banking. STABILITY IS TRADITION Triple XXX is a Greater Lafayette landmark serviced by another landmark, Lafayette Savings Bank. Greater Lafayette newcomers may raise their eyebrows when they ﬁrst hear of an establishment in town called Triple XXX. But when Purdue backers catch the name, they hearken back to their college days and a striped neon-orange and jet-black building perched on State Street hill. It’s the legendary Triple XXX Family Restaurant. Boilermakers and locals belly up to the cozy Triple XXX counter for inimitable “chopped steak” sandwiches named after famous Purdue athletes, including Drew Brees and Duane Purvis. The “prime cuts” boast toppings like Miracle Whip or Jif peanut butter (the latter was Purvis’s favorite and is the top-selling chopped steak sandwich). The restaurant’s quality beef goes down well with a frosted mug of smooth root beer. Triple XXX Family Restaurant is Indiana’s oldest drive-in, established in 1929. Their slogan is, “On the hill, but on the level.” In the 1930s, there were more than 100 Triple XXX “Thirst Stations” and 150 bottlers in the United States and Canada. The brand was originally known as “High Grade” and grew into a big business when it was made by a brewery unable to produce beer during Prohibition. The three “x’s” denote a grading system used to indicate quality; one x was good, two was better, and three was the best, the highest grade. Triple XXX in West Lafayette is the only remaining original thirst station. They still sell the pure cane sugar Triple XXX brand root beer from an 1895 recipe. Greg and Carrie Ehresman are the second generation of Ehresmans to own Triple XXX Family Restaurant. “We take great pride in serving our customers only the ﬁnest in quality foods,” Greg said. “Our burgers are called ‘chop steaks’ because we grind 100% sirloin here in our kitchen without ﬁllers or additives. We make our pork BBQ, grilled pork tenderloins, chili and potato salad all from scratch. Our shakes, frosts and ice cream treats are all made with real ice cream and hand dipped the old-fashioned way.” Every day, Greg’s dad, Jack, slices the sirloin and grinds it in his prep kitchen above the restaurant. The Triple XXX’s old-fashioned way drew the attention of the Food Network’s “Diners, Drive-ins & Dives” in its inaugural season. The show’s host Guy Fieri, visited Triple XXX and approved of their comfort food. The Triple XXX recipe for potato salad can be found on foodnetwork.com. The retro cardboard packs that hold the Triple XXX root beer bottles are printed with these words, “Root beer makes thirst a joy.” Triple XXX is a Greater Lafayette landmark serviced by another local landmark, Lafayette Savings Bank. The bank and the drive-in go together like chopped steak and root beer. 13 Business banking is anywhere banking with Remote Capture. STABILITY OUT OF TOWN I’ve had an account with Lafayette Savings Bank since I was born. Stew Miller Stew Miller banks with Lafayette Savings Bank in a “remote” sense, yet Stew has always been a patron in a “close” sense. “I’ve had an account with Lafayette Savings Bank since I was born,” Stew said. “My grandfather opened an account for me in 1947 with a ﬁve-dollar bill. I’ve been there ever since.” Today, Stew’s employee beneﬁt administration business, Stewart C. Miller (SCM) & Co., uses a Lafayette Savings Bank remote capture machine to make out-of-town remittances. Remote deposit capture is a check processing, storage, and image retrieval service that enables businesses to deposit funds electronically from practically anywhere. “We have a Merrillville, Indiana, ofﬁce and we wanted to have one bank account in Lafayette,” Stew said. “We have a lot of checks because we have many clients that participate in a variety of employee beneﬁts. One employer may have a dental plan; another may have a vision plan. Some employers have it all. They send us payment for our administration fees directly to the ofﬁce. We scan the checks through remote capture, and the funds are deposited into our Lafayette Savings Bank account.” Stew and his staff pride themselves on speed, accuracy, recordkeeping and compliance knowledge. “We get ﬁve pounds of new compliance documentation every year,” Stew said. “We have to keep up with it. We dot all the i’s and cross all the t’s when it comes to compliance.” In his off-time, Stew enjoys hunting moose in Canada with his son, Eric, who also works for the company. A large map looms on the wall in Stew’s ofﬁce. With one glance upward, Stew can see the remote area he and his son have traversed with an outﬁtter pursuing moose and the quiet reﬂection that comes with boating the territory. Stew guides Eric, tracking, looking for moose signs, and discovering the mammoth animals, which can be seven feet tall. The company logo carries the silhouette of a moose, another nod to Stew’s love of the outdoors — his getaway from the responsibilities of owning his own business. Lafayette Savings Bank helps Stew with many aspects of his company. “They’re wonderful to work with,” Stew said of the bank. “Last year the gutters were bad in our building. Water was seeping in through the windows. So I ran to different contractors for a repair estimate, and then I ran to Lafayette Savings Bank to get a loan. And, of course, no problem. Got the loan. It’s great to have a bank like that to work with. They are there when you need them.” 14 Stew Miller | president, SCM & Co. 15 Beth A. Vorst | president & CEO, ProAxis 16 Business grows with an equipment loan. STABILITY LIKE STEEL The entire bank is personable.Randy, the bank president, comes out of his office to say, ‘Hello’ and calls me by name. Beth A. Vorst Steel is not a precise material. Precision comes about when the steel is fashioned and formed into a product. That’s where ProAxis comes in. ProAxis bends, shapes, cuts, welds and assembles ﬂat steel into custom or contract fabrications. ProAxis started business in 2001 in West Lafayette, Indiana, with help from Lafayette Savings Bank. “Lafayette Savings Bank is the only bank that would give us an operating line of credit,” said Beth Vorst, president and CEO. “They have supported us ever since and made it easy for us to grow.” ProAxis helps their clients with every aspect of steel fabrication — from conception, design, engineering and prototype to ﬁnal product. They work with numerous types of metals, including high-strength steel, carbon steel, stainless steel and aluminum. ProAxis designs, analyzes and fabricates large, complex welded assemblies and can assemble and deliver them, as well. With an equipment loan from Lafayette Savings Bank, ProAxis expanded their services to include a 3-D tube laser-cutting machine. “We have a good relationship with Lafayette Savings Bank,” Beth said. Trust is established when obtaining a loan. The entire bank is personable. Randy, the bank president, comes out of his ofﬁce to say, ‘Hello’ and calls me by name.” Because ProAxis can do it all from start to ﬁnish, they save their customers time and money. There’s no need for customers’ to seek multiple quotes and manage part logistics. ProAxis can offer the peace of mind for one- source accountability. When a client approaches with a rough idea, an innovation, ProAxis can create a prototype of that concept, bringing it to life. Whether simple or elaborate, ProAxis consistently exceeds expectations for quality and delivery. With engineering, assembly, logistics, ﬁnishing and more, ProAxis hums with business in their 70,000 square foot plant nestled on eight acres of tree-shaded land, accessible from the interstate. Like steel fabrication, good banking takes implementation. Lafayette Savings Bank welcomes a start-up business like ProAxis and cheers every step of the way as they obtain new equipment, hire more staff and expand beyond their initial foundation. 17 A home improvement loan and Henry Poor go together like kitchens and coffee. STABILITY FOR ENDURANCE Lafayette Savings Bank and Henry Poor share this attribute of success – the ability to adjust to changing market trends. In Jim Andrew’s ofﬁce a small sign reads, “Beyond talent lie all the usual words: discipline, love, luck, but most of all endurance.” Henry Poor Lumber opened in Lafayette, Indiana, in 1918, and it has most certainly endured. Jim began working at Henry Poor in 1972 with then-owner Frank Taylor to learn how to work with customers and be a part of a small, growing business. Ten years later, Jim purchased the company. Today, his sons, Tom and Jay, work in the family trade. Tom tells a story of his younger days about a lesson in hard work and endurance he learned from his father. “I was standing in front of a unit of southern yellow pine that was stacked well above my head. It all had to be put away by hand. I was telling the yard foreman that I didn’t want to do it. Dad came to me and said, ‘Tom, sometimes you have to do things you don’t want to do.’ I put the lumber away.” Over the years, Henry Poor has provided molding for National Homes Corporation, installed cabinets in the Indianapolis Hoosier Dome, and shipped more than one million dollars worth of lumber and insulation to Japan for the building of houses. Jim believes one of the keys to Henry Poor’s success is the ability to adjust to changing market trends. This ﬂexibility led to adding new lines and starting new ventures like Home Works, which began in the early 1990s. It’s the division of the business that offers cabinets, countertops and ﬂooring with the decorating help of in-house professional designers. Yet, Henry Poor’s biggest customers are contractors and homebuilders. In local warehouses, the company carries large inventories of such products as bathroom ﬁxtures, kitchen cabinets, countertops, trim and hardware, so the products homebuilders need are readily available. The art and skill of custom millwork is a specialty of Jerret Schiery at Henry Poor. Jerry recreates or repairs intricate woodwork for old homes or businesses. He also refurbishes family heirlooms such as a rocking chair or cradle. His projects have been shipped throughout the United States and Japan. Since 2001, Henry Poor Lumber has supplied specially designed shutters for Texas Roadhouse restaurants in 46 states. Henry Poor’s friendly atmosphere is evident in their popular monthly cookouts, which are held in spring through fall. Through the generous support of suppliers, Henry Poor educates attendees over grilled hamburgers and brats. While customers eat and visit, vendors highlight new products. Community is important to the Andrew family. That’s why when a patron of Lafayette Savings Bank leaves the lobby armed with a home improvement loan, Henry Poor Lumber is a natural choice for help with renovation. 18 Tom Andrew | vp commercial sales, Henry Poor 19 Rob Galbraith | president, Keystone Architecture 20 Lafayette Savings Bank is the blueprint for business loans. STABILITY IS THE KEYSTONE A good bank is like a keystone.Once the keystone is placed at the apex, a masonry arch is self-supporting. Rob Galbraith’s advertising tagline for Keystone Architecture is, “You dream … we listen.” The same words could be said of Lafayette Savings Bank. A business loan is always about a dream. Lafayette Savings Bank wants to hear about yours. Keystone Architecture in Lafayette, Indiana, has served the Hoosier state for nearly twenty-ﬁve years, designing single-family homes, large medical facilities, performing arts centers and modern sports facilities. Rob has designed apartment complexes, research and development facilities, ambulatory surgery centers, churches and banks. Rob creates buildings to be beautiful, functional and budget friendly using his expertise in structural, mechanical and electrical systems. He designs for new construction, remodeling projects and additions. Rob’s buildings are practical and serviceable for the long term. He follows through with involvement during the construction phase and after the building is completed to ensure all components are functioning properly and the owner is pleased. Rob is well versed in state construction regulations. One of Rob’s favorite quotes is from Dan Rice, “There are three forms of visual art: Painting is art to look at, sculpture is art you can walk around, and architecture is art you can walk through.” A walk through the reception area of Keystone Architecture with its bold, ﬂowing red, pink, and black wall framing photographs of the ﬁrm’s projects is like stepping inside an abstract painting. The light, airy contemporary ofﬁce located in a vintage building on Lafayette’s historic courthouse square is a prime example of Rob’s diverse style and portfolio of designs. Rob actively listens to dreams in his volunteer life, as well. Since 1982, he has been a Rotarian; he sits on the design technology advisory committee at Ivy Tech Community College; he is a charter member of the Lafayette Tree Fund; and for many years, he has been involved in the United Way Campaign. A keystone is the ﬁnal stone placed at the apex of a masonry arch to lock all the stones of the arch in position. A masonry arch cannot be self-supporting until the keystone is placed. A good bank is much like a keystone. A loan from Lafayette Savings Bank is the piece that helps a business become self-supporting. A bank upon which businesses can depend is the keystone to a healthy community. 21 Destiny takes commitment. STABILITY IS KNOWING YOUR BLISS Take your initiative to new heights.Lafayette Savings Bank can help you realize your business dreams. Chestnut-haired David Boudia, age seven, sits in front of his family’s Zenith as the opening ceremonies of the 1996 Atlanta Centennial Summer Olympics unfolds before him in the crayon hues of the event’s symbolic ﬁve rings. Dancers costumed in ﬂowing fabric of red, green, yellow, blue and black soar down cables from the height of the stadium to the center of the ﬁeld. Dreamy and ethereal, a crescendo of music, lights and halleluiahs begin the 100th Olympic games since the ﬁrst held in Greece. The ofﬁcial overture plays: “Summon the Heroes.” Fireworks awaken the sky. Athletes march in, representing 197 countries. Dressed in red blazers waving American ﬂags, host Team USA enters last. President Clinton announces, “I declare open the games of Atlanta, celebrating the 26th Olympian of the modern era!” A young woman runs in lifting high a torch and hands the ﬂare to Muhammad Ali. Shaking from the effects of Parkinson’s disease, Ali raises the torch to the cheering audience and ignites the giant Olympic ﬂame. That night, something deep inside a little boy also ignites. Sitting in his living room in Noblesville, Indiana, David Boudia knows one burning desire—he wants to be an Olympic athlete. Sixteen years later, David won the 10-meter platform-diving competition gold medal and the 10-meter synchronized diving bronze medal in the 2012 London Olympics. The journey between living-room Olympic watching and Great Britain Olympic winning was one of pure resolve. In 1996, he subliminally heard and heeded the call of the overture, “Summon the Heroes.” But answering that call would take an extraordinary amount of discipline, courage, and above all, faith. David didn’t have a sport of choice, even though he spent several years in gymnastics. “Then I found diving,” David said. “I had never heard of the sport before. A friend’s father had won two free diving lessons, and he gave them to me.” It was one of the best gifts David ever received. “I started getting good, fast,” David said. “I stuck with diving, because I saw the potential.” From ages 11 to 23, David performed 27,000 dives each year. Yet, his hardest leap was to conquer fear. Diving from the 10-meter platform is like jumping from a three-story building. “The ﬁrst time I went up there, I was petriﬁed,” David said. He overcame his fear through faith and focus. In David’s view, results are predetermined, and his future has already been written. At the age of seven, David Boudia saw his future and worked diligently to greet it. 22 David Boudia | 2012 Olympic gold medalist, 10-meter platform 23 WE HELP YOU SET UP SHOP Since 1869, Lafayette Savings Bank has helped citizens open new companies and grow established enterprises. Lafayette Savings Bank is honored to play a part in the vitality of our city’s heart — Main Street. Lafayette, Indiana, is our hometown. John Purdue founded the bank in 1869, the same year he established Purdue University, making us the oldest savings bank in the state. Our headquarters has been planted on Main Street, literally and ﬁguratively, since we opened our doors and a city dweller hitched his wagon at the curb, ambled in and opened the ﬁrst savings account. Lafayette Savings Bank helps Greater Lafayette’s people with their ﬁnancial needs. We offer a full range of services to beneﬁt customers with checking and savings accounts, personal and business loans, cash management, ﬁnancial planning, credit cards and 24-hour access with online and mobile banking. Thank you for reading about our many commercial customers we have come to know because we know this place. Each person and his or her business are assets to the Greater Lafayette community, and we are happy to have backed each to realize extraordinary visions of entrepreneurship and purpose. Visionaries made small-town America. From the beginning, they have set up shop on Main Street. Lafayette Savings Bank is still there. Stop in and tell us about the wish that’s gently tapping on your shoulder. Our specialty is making that wish work in the real world. MAIN STREET MAINSTAY CREATED BY David Huhnke | Lafayette Savings Bank Ben Prickel | Lafayette Savings Bank Angie Klink | writer Natalie Powell | design Vincent Walter | photography Tippecanoe County Historical Association |archival photos David Mason | David Boudia photo 24 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25070 LSB FINANCIAL CORP. (Exact name of registrant as specified in its charter) INDIANA 35-1934975 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 101 Main Street, Lafayette, Indiana (Address of principal executive offices) (Zip Code) (765) 742-1064 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, par value $0.01 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesý No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of June 30, 2012, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $22,926,385 based on the closing sale price as reported on the NASDAQ Global Market. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 4, 2013 Common Stock, $0.01 par value per share 1,555,972 shares DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Proxy Statement for the Annual Meeting of Shareholders to be held April 17, 2013 Part III Exhibit Index on Page E-1 2 LSB Financial Corp. Form 10-K Index Page PART I 5 Item 1. Business 5 Item 1A. Risk Factors 31 Item 1B. Unresolved Staff Comments 31 Item 2. Properties 31 Item 3. Legal Proceedings 31 Item 4. Mine Safety Disclosures 33 Item 4.5 Executive Officers of the Registrant 33 PART II 34 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 34 Item 6. Selected Financial Data 35 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 36 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 52 Item 8. Financial Statements and Supplementary Data 53 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 93 Item 9A. Controls and Procedures 93 Item 9B. Other Information 93 PART III 94 Item 10. Directors, Executive Officers and Corporate Governance 94 Item 11. Executive Compensation 94 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 94 Item 13. Certain Relationships and Related Transactions, and Director Independence 95 Item 14. Principal Accountant Fees and Services 95 PART IV 95 Item 15. Exhibits and Financial Statement Schedules 95 3 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This document, including information included or incorporated by reference, contains, and future filings by LSB Financial on Form 10-Q and Form 8-K and future oral and written statements by LSB Financial and our management may contain, forward-looking statements about LSB Financial and its subsidiaries which we believe are within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include, without limitation, statements with respect to anticipated future operating and financial performance, growth opportunities, interest rates, cost savings and funding advantages expected or anticipated to be realized by management. Words such as “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan” and similar expressions are intended to identify these forward-looking statements. Forward-looking statements by LSB Financial and its management are based on beliefs, plans, objectives, goals, expectations, anticipations, estimates and intentions of management and are not guarantees of future performance. We disclaim any obligation to update or revise any forward-looking statements based on the occurrence of future events, the receipt of new information, or otherwise. The important factors we discuss below and elsewhere in this document, under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operation,” and identified in our filings with the Securities and Exchange Commission (“SEC”) and those presented elsewhere by our management from time to time, could cause actual results to differ materially from those indicated by the forward-looking statements made in this document. The following factors, many of which are subject to change based on various other factors beyond our control, could cause our financial performance to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward-looking statements: · the strength of the United States economy in general and the strength of the local economies in which we conduct our operations; · the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Federal Reserve Board; · financial market, monetary and interest rate fluctuations, particularly the relative relationship of short-term interest rates to long-term interest rates; · the timely development of and acceptance of new products and services of Lafayette Savings Bank and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors’ products and services; · the willingness of users to substitute competitors’ products and services for our products and services; · the impact of changes in financial services laws and regulations (including laws concerning taxes, accounting standards, banking, securities and insurance); · the impact of technological changes; · acquisitions; · changes in consumer spending and saving habits; and · our success at managing the risks involved in the foregoing. 4 PART I Item 1.Business General LSB Financial Corp. (“LSB Financial” or the “Company”) is an Indiana corporation which was organized in 1994 by Lafayette Savings Bank, FSB (“Lafayette Savings” or the “Bank”) for the purpose of becoming a thrift institution holding company. Lafayette Savings is a federally chartered stock savings bank headquartered in Lafayette, Indiana. Originally organized in 1869, Lafayette Savings converted to a federal savings bank in 1984. Lafayette Savings’ deposits are insured up to the applicable limits by the Deposit Insurance Fund of the Federal Deposit Insurance Corporation (the “FDIC”). In February 1995, Lafayette Savings converted to the stock form of organization through the sale and issuance of 1,029,576 shares of its common stock to LSB Financial. LSB Financial’s principal asset is the outstanding stock of Lafayette Savings. LSB Financial presently has no separate operations and its business consists only of the business of Lafayette Savings. References in this Form 10-K to “we,” “us,” and “our” refer to LSB Financial and/or Lafayette Savings as the context requires. We have been, and intend to continue to be, a community-oriented financial institution. Our principal business consists of attracting retail deposits from the general public and investing those funds primarily in permanent first mortgage loans secured by owner-occupied, one- to four-family residences, and to a lesser extent, non-owner-occupied one- to four-family residential, commercial real estate, multi-family, construction and development, consumer and commercial business loans. We currently serve Tippecanoe County, Indiana and its surrounding counties through our five retail banking offices. At December31, 2012, we had total assets of $364.6 million, deposits of $308.6 million and stockholders’ equity of $39.0 million. Our revenues are derived principally from interest on mortgage and other loans and interest on securities. Our executive offices are located at 101 Main Street, Lafayette, Indiana 47901. Our telephone number at that address is (765) 742-1064. Market Area Tippecanoe County and the eight surrounding counties comprise Lafayette Savings’ primary market area. Lafayette is the county seat of Tippecanoe County and West Lafayette is the home of Purdue University. There are three things that set Greater Lafayette apart from other urban areas of the country - the presence of a world class university, Purdue University; a government sector due to the presence of the county seat; and the mix of heavy industry and high-tech innovative start-up companies tied to Purdue University. In addition Greater Lafayette is a regional health care center serving nine counties and has a large campus of Ivy Tech Community College. Tippecanoe County typically shows better growth and lower unemployment rates than Indiana or the national economy because of the diverse employment base. The Tippecanoe County unemployment rate peaked at 10.6% in July 2009 and ended 2012 at 7.5% compared to 8.2% for Indiana and 7.8% nationally. The local housing market has remained fairly stable for the last several years with no price bubble and no resulting price swings. As of the most recent third quarter results provided by the Federal Housing Finance Agency, the five year percent change in house prices for the Lafayette Metropolitan Statistical Area (“MSA”) was a 0.19% increase with the one-year change a 0.52% increase. For the third quarter of 2012, the most recent report available, housing prices in the MSA increased 1.02%. Existing home sales increased 17% in Tippecanoe County in 2012, with the average price of a home sold in 2012 6% higher than in 2011. New home starts increased to 488 in 2012, a 6% increase over 2011. The area’s diversity did not make us immune to the ongoing effects of the recession; however, growth continues, although at a somewhat lower rate. Current signs of recovery, based on a report from Greater Lafayette Commerce, include increasing manufacturing employment, a continuing commitment to new facilities and renovations at Purdue University, and signs of renewed activity in residential development projects. Capital investments announced and/or made in 2012 totaled $605 million compared to $444 million in 2011 and $640 million in 2010. Purdue, the area’s largest employer, increased enrollment to over 40,000 in 2012. Subaru, the area’s largest industrial employer and producer of the Subaru Legacy, Outback and Tribeca, recently announced the addition of more production capacity for a new model to be built there. Wabash National, the area’s second largest industrial employer, continues to hire and intends to employ 60 more welders for a new line for production of bulk liquid storage containers. Nanshan America began operating its new aluminum extrusion plant in Lafayette in 2012 which will employ 200 people. Alcoa will be adding a 115,000 square foot aluminum lithium plant to begin production in 2014.Overall, about 470 new jobs were created in 2012. 5 While the developments noted above lead us to believe many of the problems caused by the recession are behind us as increased hiring and new industry moving to town have continued, we expect the recovery to be long term.However, Purdue’s presence and national recognitions such as Lafayette being named the15th best small place for business and careers by Forbes Magazine in 2012 should contribute to the success of the region. Lending Activities General. Our principal lending activity is the origination of conventional mortgage loans for the purpose of purchasing, constructing, or refinancing owner-occupied one- to four-family residential real estate located in our primary market area. We also originate non-owner occupied one- to four-family residential, multi-family and land development, commercial real estate, consumer and commercial business loans. We originate both adjustable rate loans and fixed rate loans. We generally originate adjustable rate loans for retention in our portfolio in an effort to increase the percentage of loans with more frequent repricing than traditional long-term fixed rate loans. As a result of continued consumer demand for long-term fixed rate loans, we have continued to originate such loans. We underwrite these mortgages utilizing secondary market guidelines allowing them to be salable without recourse. The sale of these loans results in additional short-term income and improves our interest-rate risk position by reducing the average maturity of our interest-earning assets. We generally retain servicing rights on loans sold to Freddie Mac, but release the servicing rights on loans sold to other third parties. Furthermore, in order to limit our potential exposure to increasing interest rates caused by our traditional emphasis on originating single-family mortgage loans, we have diversified our portfolio by increasing our emphasis on the origination of short-term or adjustable rate multi-family and commercial real estate loans and commercial business and consumer loans. Where a borrower’s aggregate indebtedness is less than $500,000 our loan officers and certain executive officers in combination with a senior loan officer have approval authority on individual loans up to $500,000 over certain minimum debt service coverage thresholds. Where a borrower’s aggregate indebtedness is less than $1.5 million our officers’ loan committee has approval authority on individual loans up to $500,000, also over certain minimum debt service coverage thresholds. The Board of Directors’ loan committee approves all individual loans over $500,000 and all loans where aggregate debt is over $1.5 million or where debt coverage is below certain minimum thresholds. Any member of the loan committee may request a loan be moved to the Board of Directors’ loan committee for approval. Any member of the Board of Directors’ loan committee may refer a loan to the full Board for approval. At December31, 2012, the maximum amount we could have loaned to any one borrower and the borrower’s related entities was $6.6 million. Our largest lending relationship to a single borrower or a group of related borrowers at December31, 2012, totaled $5.2 million, consisting of one loan on a non-residential property, a secured commercial line of credit, a secured commercial loan and a loan on a single family residence. The second largest lending relationship at December31, 2012 to a single borrower or a group of related borrowers totaled $5.1 million and consisted of one loan on multi-family campus properties and a secured commercial line of credit. The third largest lending relationship to a single borrower or a group of related borrowers totaled $4.8 million, consisting of 26 loans on one-to-four family rental properties, seven loans on multi-family rental properties, and four loans on non-residential properties. None of these loans was past due 30-89 days at December31, 2012. At December31, 2012, we had 27 other loans or lending relationships to a single borrower or group of related borrowers with a principal balance in excess of $2.0 million. Loan Portfolio Composition. The following table sets forth information concerning the composition of our loan portfolio, including loans held for sale, in dollar amounts and in percentages of the total loan portfolio, before deductions for loans in process, deferred fees and discounts and allowances for losses. 6 December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in Thousands) Real Estate Loans: One- to four-family $ % $ % $ % $ % $ % Multi-family Commercial Land and land development Construction Total real estate loans Other Loans: Consumer loans: Home equity Home improvement — Automobile Deposit account Other 71 Total consumer loans Commercial businessloans Total other loans Total loans % Less: Loans in process Deferred fees and discounts Allowance for losses Total loans receivable, net $ 7 The following table shows the composition of our loan portfolio, including loans held for sale, by fixed and adjustable rate at the dates indicated. The one- to four-family fixed rate loans include $197,000 and $2.1 million of loans at December31, 2012 and 2011, respectively, which carry a fixed rate of interest for the initial five or seven years and then convert to a one-year adjustable rate of interest for the remaining term of the loan. December31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in Thousands) Fixed Rate Loans: Real estate: One- to four-family $ % $ % $ % $ % $ % Multi-family Commercial Construction Land and land development Total real estate loans Consumer Commercial business Total fixed rate loans Adjustable Rate Loans: Real estate: One- to four-family Multi-family Commercial Construction Land and land development Total real estate loans Consumer Commercial business Total adjustable rate loans Total loans % Less: Loans in process Deferred fees and discounts Allowance for losses Total loans receivable, net $ 8 The following schedule illustrates the maturities of our loan portfolio at December31, 2012. Loans which have adjustable or renegotiable interest rates are shown as maturing in the period during which the contract is due. The schedule does not reflect the effects of possible prepayments or enforcement of due-on-sale clauses. Real Estate Mortgage(1) Construction, Land and Land Development Consumer Commercial Business Total Due During Years Ending December31, Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate (Dollars in Thousands) $ % $ % $ % $ % $ % 2014 to 2017 2018 and following 83 Total $ % $ % $ % $ % $ % Includes one- to four-family, multi-family and commercial real estate loans. The total amount of loans due to mature after December31, 2013 which have fixed interest rates is $68.6 million, and which have adjustable or renegotiable interest rates is $206.0 million. One- to Four-Family Residential Real Estate Lending Our lending program focuses on the origination of permanent loans secured by mortgages on owner-occupied, one- to four-family residences. We also originate loans secured by non-owner-occupied, one- to four-family residences. Substantially all of these loans are secured by properties located in our primary market area. We originate a variety of residential loans, including conventional 15- and 30-year fixed rate loans, fixed rate loans convertible to adjustable rate loans, adjustable rate loans and balloon loans. Our one- to four-family residential adjustable rate loans are fully amortizing loans with contractual maturities of up to 30 years. The interest rates on the majority of the adjustable rate loans originated by us are subject to adjustment at one-, three- or five-year intervals. Our adjustable rate mortgage products generally carry interest rates which are reset to a stated margin over the weekly average of the one-, three- or five-year U.S. Treasury rates. Increases or decreases in the interest rate of our one-year adjustable rate loans are generally limited to 2% annually with a lifetime interest rate cap of 6% over the initial rate. Increases or decreases in the interest rate of three-year and five-year adjustable rate loans are limited to a 3% periodic adjustment cap with a 5% lifetime interest rate cap over the initial rate. Our one-year adjustable rate loans may be convertible into fixed rate loans after the first year and before the sixth year upon payment of a fee, do not contain prepayment penalties and do not produce negative amortization. Initial interest rates offered on our adjustable rate loans may be below the fully indexed rate. Borrowers are generally qualified at 2% over the initial interest rate for our one-year adjustable rate loans and at the initial interest rate for our three-year and five-year adjustable rate loans. We generally retain adjustable rate loans in our portfolio pursuant to our asset/liability management strategy. Five-year adjustable rate mortgage loans represented $11.9 million, three-year adjustable rate mortgage loans represented $40.1 million and one-year and two-year adjustable rate mortgage loans represented $6.6 million of our adjustable rate mortgage loans at December31, 2012. Overall, at December31, 2012, 72.2% of our loans were adjustable rate loans. As part of our interest rate risk strategy we typically sell qualifying fixed rate residential mortgages on the secondary market and hold adjustable rate mortgages in our portfolio. Proceeds from the sale of these fixed rate loans can be used to fund other mortgages which can also be sold. Adjustable rate mortgage loans currently in our portfolio can be expected to reprice to higher rates when interest rates begin to rise, which could be expected to have a positive impact on our interest income. Most loans added to our portfolio in the last few years have interest rate floors. We offer fixed rate mortgage loans to owner-occupants with maturities up to 30 years and which conform to Freddie Mac standards. We currently sell in the secondary market the majority of our long-term, conforming, fixed rate loans. Loans designated as held for sale are carried on the balance sheet at the lower of cost or market value. At December31, 2012, we had $1.4 million of loans held for sale. Interest rates charged on these fixed rate loans are priced on a daily basis in accordance with Freddie Mac pricing standards. These loans do not include prepayment penalties. We also offer 30-year fixed rate mortgage loans, which, after five or seven years, convert to our standard one-year adjustable rate mortgage for the remainder of the term. Of these, $197,000 have more than three years to 9 their adjustments and are included in fixed rate loans and $4.0 million have less than three years to their adjustment date and are included in adjustable rate loans. We had $50.7 million in primarily non-owner occupied one- to four-family residential loans at December31, 2012. These loans are underwritten using the same criteria as owner-occupied, one- to four-family residential loans, but are provided at higher rates than owner-occupied loans. We offer fixed rate, adjustable rate and convertible rate loans, with terms of up to 30 years. We originate residential mortgage loans with loan-to-value ratios of up to 95% for owner-occupied residential loans and up to 80% for non-owner occupied residential loans. We typically require private mortgage insurance in an amount intended to reduce our exposure to 80% or less of the lesser of the purchase price or appraised value of the underlying collateral. We occasionally originate FHA loans in excess of 95% loan-to-value, all of which are sold, with the servicing rights released, to a third party. In underwriting one- to four-family residential real estate loans, we evaluate both the borrower’s ability to make monthly payments and the value of the property securing the loan. Properties securing owner-occupied one- to four-family residential real estate loans that we make are appraised by independent fee appraisers. We require borrowers to obtain title insurance and fire insurance, extended coverage casualty insurance and flood insurance, if appropriate. Real estate loans that we originate contain a “due on sale” clause allowing us to declare the unpaid principal balance due and payable upon the sale of the security property. Multi-Family and Commercial Real Estate Lending We originate permanent loans secured by multi-family and commercial real estate. Our permanent multi-family and commercial real estate loan portfolio includes loans secured by apartment buildings, office buildings, churches, warehouses, retail stores, restaurants, shopping centers, small business facilities and farm properties, most of which are located within our primary market area. Permanent multi-family and commercial real estate loans are originated as three-year and five-year adjustable rate loans with up to a 25-year amortization. To a substantially lesser extent, such loans are originated as fixed rate or balloon loans or at a floating rate based on national prime rate, at terms up to 15 years. The adjustable rate loans are tied to an index based on the weekly average of the three-year or five-year U.S. Treasury rate, respectively, plus a stated margin over the index. Multi-family loans and commercial real estate loans have been written in amounts of up to 85% of the lesser of the appraised value of the property or the purchase price, and borrowers are generally personally liable for all or part of the indebtedness. Appraisals on properties securing multi-family and commercial real estate loans originated in excess of $250,000 are performed by independent appraisers designated by us at the time the loan is made and reviewed by management. Appraisals or evaluations are typically performed on properties securing multi-family and commercial real estate loans originated between $50,000 and $250,000. In addition, our underwriting procedures generally require verification of the borrower’s credit history, income and financial statements, banking relationships and income projections for the property. Multi-family and commercial real estate loans generally present a higher level of risk than loans secured by one- to four-family residences. This greater risk is due to several factors, including the concentration of principal in a limited number of loans and borrowers, the effects of general economic conditions on income-producing properties and the increased difficulty of evaluating and monitoring these types of loans. Furthermore, the repayment of loans secured by multi-family and commercial real estate is typically dependent upon the successful operation of the related real estate project. If the cash flow from the project is reduced (for example, if leases are not obtained or renewed, or a bankruptcy court modifies a lease term, or a major tenant is unable to fulfill its lease obligations), the borrower’s ability to repay the loan may be impaired. Construction, Land and Land Development Lending We make construction loans to individuals for the construction of their residences as well as to builders and developers for the construction of one- to four-family residences, multi-family dwellings and commercial real estate projects. At December31, 2012, substantially all of these loans were secured by property located within our primary market area. Construction loans to individuals for their residences typically run six to eight months and are generally structured to be converted to permanent loans at the end of the construction phase. These construction loans are typically fixed rate loans, with interest rates higher than those we offer on permanent one- to four-family residential loans. During the construction phase, the borrower pays interest only. Residential construction loans are 10 underwritten pursuant to the same guidelines used for originating permanent residential loans. At December31, 2012, we had $2.5 million of construction loans to borrowers intending to live in the properties upon completion of construction. Construction loans to builders of one- to four-family residences generally have terms of six to eight months and require the payment of interest only at a fixed rate for the loan term. We generally limit builders to one home construction loan at a time, but would consider requests for more than one if the homes are presold. At December31, 2012 we had $3.4 million of this type of construction loans to builders of one- to four-family residences. We make construction loans to builders of multi-family dwellings and commercial projects with terms up to one year and require payment of interest only at a fixed rate for the construction phase of the loan. These loans may be structured to be converted to one of our permanent commercial loan products at the end of the construction phase or may be for the construction phase only. At December31, 2012, we had $1.5 million of loans to builders of multi-family dwellings and commercial projects structured to run for the construction phase only. We also make loans to builders for the purpose of developing one- to four-family lots and residential condominium projects. These loans typically have terms of two to three years with interest rates tied to national prime. The maximum loan-to-value ratio is 75%. The principal in these loans is typically paid down as lots or units are sold. These loans may be structured as closed-end revolving lines of credit with maturities of generally two years or less. At December31, 2012, we had $3.3 million of development loans to builders. We also make land acquisition loans. At December31, 2012, we had $1.9 million in loans secured by raw land. Construction and development loans are obtained principally through continued business from developers and builders who have previously borrowed from us, as well as referrals from existing customers and realtors, and walk-in customers. The application process includes a submission to us of accurate plans, specifications and costs of the project to be constructed/developed which are used as a basis to determine the appraised value of the subject property. Loans are based on the lesser of current appraised value or the cost of construction, which is the land plus the building. At December31, 2012, our largest construction and development loan was a development loan for $729,000. Construction and land development loans generally present a higher level of risk than loans secured by one- to four-family residences. Because of the uncertainties inherent in estimating land development and construction costs and the market for the project upon completion, it is relatively difficult to evaluate accurately the total loan funds required to complete a project, the related loan-to-value ratios and the likelihood of ultimate success of the project. Construction and land development loans to borrowers other than owner-occupants also involve many of the same risks discussed above regarding multi-family and commercial real estate loans and tend to be more sensitive to general economic conditions than many other types of loans. We had $1.4 million non-performing land loans at December31, 2012 and no non-performing construction and development loans. Consumer Lending We originate a variety of different types of consumer loans, including home equity loans, direct automobile loans, home improvement loans, deposit account loans and other secured and unsecured loans for household and personal purposes. Consumer loan terms vary according to the type and value of collateral, length of contract and creditworthiness of the borrower. The largest component of consumer lending is home equity loans, which totaled $16.4 million or 5.7% of the total loan portfolio at December31, 2012. We are currently offering a revolving line of credit home equity loan on which the total commitment amount, when combined with the balance of the first mortgage lien and other priority liens, may not exceed 90% of the appraised value of the property, with a ten-year term and minimum monthly payment requirement of interest only. At December31, 2012, we had $15.6 million of unused credit available under our home equity line of credit program. Our underwriting standards for consumer loans include a determination of the applicant’s payment history on other debts and the applicant’s ability to meet existing obligations and payments on the proposed loan. Although creditworthiness of the applicant is of primary consideration, our underwriting process also includes a comparison of the value of the security, if any, in relation to the proposed loan amount. Consumer loans may entail greater credit risk than do residential mortgage loans, particularly in the case of consumer loans which are unsecured or are secured by rapidly depreciable assets, such as automobiles. In such cases, any repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment of the outstanding loan balance as a result of the greater likelihood of damage, loss or depreciation. In addition, consumer loan collections are dependent on the borrower’s continuing financial stability, and thus are more likely to be affected by adverse personal circumstances. Furthermore, the application of various federal and state laws, including bankruptcy and insolvency laws, may limit the amount which can be recovered on such loans. 11 Commercial Business Lending Our current commercial business lending activities encompass predominantly secured and unsecured lines of credit and loans secured by small business equipment and vehicles. At December31, 2012, we had $492,000 of unsecured loans and lines of credit outstanding (with $2.7 million of unused credit available) and $12.8 million of loans and lines of credit (with $5.7 million of unused credit available) secured by inventory or accounts receivable, small business equipment and vehicles. We also had $49,000 of unused credit available on letters of credit. Unlike residential mortgage loans, which generally are made on the basis of the borrower’s ability to make repayment from his or her employment and other income and which are secured by real property the value of which tends to be more easily ascertainable, commercial business loans typically are made on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business. As a result, the availability of funds for the repayment of commercial business loans may be substantially dependent on the success of the business itself, which is likely to be dependent upon the general economic environment. Our commercial business loans are sometimes, but not always, secured by business assets. However, the collateral securing the loans may depreciate over time, may be difficult to appraise and may fluctuate in value based on the success of the business. We recognize the increased risks associated with commercial business lending. Our commercial business lending policy emphasizes credit file documentation and analysis of the borrower’s character, capacity to repay the loan, the adequacy of the borrower’s capital and collateral as well as an evaluation of the industry conditions affecting the borrower. Analysis of the borrower’s past, present and future cash flows is also an important aspect of our credit analysis. Loan Originations, Purchases and Sales Real estate loans are originated by our staff of salaried loan officers and our residential mortgage loan originators who receive applications from existing customers, walk-in customers, referrals from realtors and other outreach programs. While we originate both adjustable rate and fixed rate loans, our ability to originate loans is dependent upon the relative customer demand for loans in our market. Demand is affected by the interest rate environment. Currently, the majority of conforming fixed rate residential mortgage loans with maturities of 15 years and over are originated for sale in the secondary market. Based on our interest-rate risk considerations, we occasionally will keep fixed rate residential mortgage loans in our portfolio to generate income and to be available for substitution in the event a loan committed for sale fails to close as expected. Residential loans originated for sale are sold either to Freddie Mac while we retain the servicing rights, or to BB&T or other secondary market mortgage purchasers with servicing released. These loans are originated to satisfy customer demand and to generate fee income and are sold to achieve the goals of our asset/liability management program. When loans are sold to Freddie Mac, we retain the responsibility for collecting and remitting loan payments, inspecting the properties, making certain that insurance and real estate tax payments are made on behalf of borrowers, and otherwise servicing the loans. We receive a servicing fee for performing these services. We serviced mortgage loans for others totaling $124 million at December31, 2012. In periods of rising interest rates, our ability to originate large dollar volumes of real estate loans may be substantially reduced or restricted, with a resultant decrease in related operating earnings. In addition, our ability to sell loans may substantially decrease as potential buyers reduce their purchasing activities. We occasionally purchase a limited amount of participation interests in real estate loans from other financial institutions outside our primary market area. We review and underwrite all loans to be purchased to insure that they meet our underwriting standards. 12 The following table shows our loan and mortgage-backed security origination, purchase, sale and repayment activities for the periods indicated. One- to four-family fixed rate loans for 2012 include no loans originated which carry a fixed rate of interest for the initial five or seven years and then convert to a one-year adjustable rate of interest for the remaining term of the loan. Year Ended December31, (In Thousands) Originations by Type: Adjustable rate: Real estate One- to four-family $ $ $ Multi-family Commercial Construction, land and land development Non-real estate Consumer Commercial business Total adjustable rate Fixed rate: Real estate One- to four-family Multi-family 81 Commercial Construction, land and land development Non-real estate Consumer Commercial business Total fixed rate Total loans originated Purchases: Mortgage-backed securities — Total purchases — Sales and Repayments: Real estate loans sold One- to four-family Total loans sold Principal repayments Total loans sold and repayments Mortgage-backed securities: Principal repayments Increase in other items, net — — 50 Net increase (decrease) $ ) $ ) $ Asset Quality Loan payments are generally due the first day of each month. When a borrower fails to make a required payment on a loan, we attempt to cause the delinquency to be cured by contacting the borrower. In the case of residential loans, a late notice is sent for accounts 15 or more days delinquent. For delinquencies not cured by the 15th day, borrowers will be assessed a late charge. Additional written and oral contacts may be made with the borrower between 20 and 30 days after the due date. If the full scheduled payment on the loan is not received prior to the first day of the succeeding month, the loan is considered 30 days past due and more formal collection procedures may be instituted. If the delinquency continues for a period of 60 days, we usually send a default letter to the borrower and, after 90 days, institute appropriate action up to and including foreclosing on the property. If foreclosed, the property is sold at public auction and we may purchase it. Delinquent consumer loans are handled in a similar manner. Our procedures for repossession and sale of consumer collateral are subject to various requirements under Indiana consumer protection laws. Delinquent Loans. The following table sets forth information concerning delinquent loans at December31, 2012, in dollar amounts and as a percentage of each category of our loan portfolio. The amounts represent the total remaining principal balances of the related loans, rather than the actual payment amounts which are overdue. 13 Loans Delinquent For 60-89 Days 90 Days and Over Total Delinquent Loans Number Amount Percent of Loan Category Number Amount Percent of Loan Category Number Amount Percent of Loan Category (Dollars in Thousands) Real Estate: One- to four-family 10 $ % 24 $ % 34 $ % Multi-family 1 78 — — 1 78 Commercial — — 4 4 Construction and land development 1 79 1 2 Consumer 2 2 — — 2 2 Commercial Business — — 1 49 1 49 Total 14 $ % 30 $ % 44 $ % 14 Non-Performing Assets. The table below sets forth the amounts and categories of non-performing assets. Interest income on loans is accrued over the term of the loans based upon the principal outstanding except where serious doubt exists as to the collectability of a loan, in which case the accrual of interest is discontinued. The amounts shown do not reflect reserves set up against such assets. See “ - Allowance for Loan Losses” below. December31, (Dollars in Thousands) Non-accruing loans more than 90 days: One- to four- family $ Multi-family 22 Commercial real estate Construction and land development Consumer 36 3 Commercial business 49 Total Accruing loans delinquent more than 90 days: One- to-four-family Multi-family 48 Commercial real estate Total Non-accruing loans less than 90 days: One- to four-family Multi-family 76 Commercial real estate Construction or development Consumer 2 8 Commercial business 30 Total Foreclosed assets: One- to four-family Multi-family Commercial real estate Construction or development Consumer Total Total non-performing assets: $ Total as a percentage of total assets 1.84 % 3.79 % 5.18 % 3.91 % 2.52 % Total assets $ For the year ended December31, 2012, gross interest income which would have been recorded had the non-accruing loans been current in accordance with their original terms was $264,000, none of which was included in interest income. 15 Other Loans of Concern. In addition to the non-performing assets set forth in the table above under the caption “Non-Performing Assets,” as of December31, 2012, there was also an aggregate of $13.6 million in net book value of loans with respect to which past payment history or a decrease in the debt service coverage of the borrowers may cause management to have doubts as to the ability of the borrowers to comply with present loan repayment terms and which may result in the future inclusion of such items in the non-performing asset categories. Included in the other loans of concern are (i) 39 loans to four borrowers who each hold an average of 10 one- to four-family rental properties with a total outstanding balance of $2.3 million, where management has concerns about the ability of the borrowers to keep the rental properties leased and about the cash flow of the borrowers; (ii) four loans secured by non-residential properties to separate borrowers with an outstanding balance of $3.7 million, where management has concerns about the cash flow of the borrower; and (iii) four land or land development loans to three borrowers with an outstanding balance of $1.8 million, where management has concerns about the viability of the projects. Classified Assets. Federal regulations provide for the classification of loans and other assets, such as debt and equity securities considered by the Office of the Comptroller of the Currency (the “OCC”) to be of lesser quality, as “substandard,” “doubtful” or “loss.” An asset is considered “substandard” if it is inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. “Substandard” assets include those characterized by the “distinct possibility” that the insured institution will sustain “some loss” if the deficiencies are not corrected. Assets classified as “doubtful” have all of the weaknesses inherent in those classified “substandard,” with the added characteristic that the weaknesses present make “collection or liquidation in full,” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.” Assets classified as “loss” are those considered “uncollectible” and of such little value that their continuance as assets without the establishment of a specific loss reserve is not warranted. Assets which do not currently expose the institution to sufficient risk to warrant classification in one of the aforementioned categories but possess weaknesses are required to be designated “special mention” by management. When an insured institution classifies problem assets as either substandard or doubtful, it may establish general allowances for loan losses in an amount deemed prudent by management. General allowances represent loss allowances which have been established to recognize the inherent risk associated with lending activities, but which, unlike specific allowances, have not been allocated to particular problem assets. When an insured institution classifies problem assets as “loss,” it is required either to establish a specific allowance for losses equal to 100% of that portion of the asset so classified or to charge off such amount. An institution’s determination as to the classification of its assets and the amount of its valuation allowances is subject to review by the OCC and the FDIC, which may order the establishment of additional general or specific loss allowances. In connection with the filing of our periodic reports with the OCC and in accordance with our classification of assets policy, we regularly review the problem assets in our portfolio to determine whether any assets require classification in accordance with applicable regulations.At December31, 2012, we had classified $13.7 million of our loans as substandard and none as doubtful or loss. At December31, 2012, we had designated $9.6 million in loans as special mention. Allowance for Loan Losses. We establish our provision for loan losses based on a systematic analysis of risk factors in the loan portfolio. The analysis includes consideration of concentrations of credit, past loss experience, current economic conditions, the amount and composition of the loan portfolio, estimated fair value of the underlying collateral, delinquencies, and other factors. We also consider the loss experience of similar portfolios in comparable lending markets as well as using the services of a consultant to assist in the evaluation of our growing commercial loan portfolio. On at least a quarterly basis, a formal analysis of the adequacy of the allowance is prepared and reviewed by management and the Board of Directors. This analysis serves as a point-in-time assessment of the level of the allowance and serves as a basis for provisions for loan losses. Our analysis of the loan portfolio begins by assigning each new loan a risk rating at the time the loan is originated, corresponding to one of ten risk categories. If the loan is a commercial credit, the borrower will also be assigned a rating. Adjustments are made to these ratings on a quarterly basis, based on the performance of the individual loan. Loans no longer performing as agreed are assigned a lower risk rating, eventually resulting in their being regarded as classified loans. A collateral re-evaluation form is completed on all classified loans, identifying expected losses, generally based on an analysis of the collateral securing those loans. A portion of the loan loss reserve is allocated to the classified loans in the amount identified as at risk. Portions of the allowance are also allocated to non-classified loan portfolios which have been segregated into categories of loans having similar characteristics and similar inherent risk. These categories include loans on: one- to four-family owner-occupied properties, one- to four-family non-owner-occupied properties, multi-family rental properties, non-residential properties, land and land development projects, construction projects, home equity loans and consumer loans, unsecured and secured commercial business loans. Factors considered in determining the percentage allocation for each category include: historical loss experience, underwriting standards, trends in property values, trends in delinquent and non- 16 performing loans, trends in charge-offs and recoveries, trends in volume and terms of loans, experience and depth of the lending department, concentrations of credit, and economic, industry and regulatory trends affecting our market. Although we believe we use the best information available to make such determinations, future adjustments to reserves may be necessary, and net income could be significantly affected, if circumstances differ substantially from the assumptions used in making the initial determinations. Additionally, various regulatory agencies, as an integral part of their examination process, periodically review our allowance for loan losses. These agencies may require the recognition of additions to the allowance based upon their judgments of information available at the time of their examination. The Bank’s Supervisory Agreement with the Office of Thrift Supervision (the “OTS”), whose regulatory authority has been transferred to the OCC, required the Bank, among other things, to submit for review by the OTS revised policies and procedures related to the allowance for loan losses. The Supervisory Agreement does not require an additional provision for loan loss reserves. See “Management’s Discussion and Analysis of Financial Condition and Results of Operation – Comparison of Operating Results for the Years Ended December31, 2012 and December31, 2011 – Provision for Loan Losses” in this Annual Report on Form 10-K. The following table sets forth an analysis of our allowance for loan losses. Year Ended December31, (Dollars in Thousands) Balance at beginning of period $ Charge-offs: One- to four-family Multi-family 97 Commercial real estate Construction or development 16 45 Consumer 11 79 5 91 32 Commercial business 68 Total charge-offs Recoveries: One- to four-family 22 36 49 Multi-family 1 Commercial real estate 28 37 Construction or development 96 30 35 25 25 Consumer 2 1 3 2 3 Commercial business 30 1 Total recoveries 67 28 77 Net charge-offs Additions charged to operations Balance at end of period $ Net charge-offs to average loans outstanding 0.53 % 1.71 % 0.35 % 0.98% % 0.35 % Allowance for loan losses to non-performing assets 88.06 % 38.62 % 27.67 % 25.78 % 39.38 % Allowance for loan losses to net loans at end of period 2.06 % 1.73 % 1.64 % 1.16 % 1.12 % 17 The allocation of our allowance for losses on loans, including loans held for sale, at the dates indicated is summarized as follows: December31, Amount of Loan Loss Allowance Percent of Loans in Each Category to Total Loans Amount of Loan Loss Allowance Percent of Loans in Each Category to Total Loans Amount of Loan Loss Allowance Percent of Loans in Each Category to Total Loans Amount of Loan Loss Allowance Percent of Loans in Each Category to Total Loans Amount of Loan Loss Allowance Percent of Loans in Each Category to Total Loans (Dollars in Thousands) Real Estate: One- to four-family $ % $ % $ % $ % $ % Multi-family Commercial real estate Land and land development Construction 62 64 Consumer 84 Commercial business Unallocated 31 76 Total $ % $ % $ % $ % $ % Investment Activities We must maintain minimum levels of securities that qualify as liquid assets under the OCC regulations. Liquidity may increase or decrease depending upon the availability of funds and comparative yields on investments in relation to the return on loans. Historically, we have maintained liquid assets at levels we believe adequate to meet the requirements of normal operations, including potential deposit outflows. Cash flow projections are regularly reviewed and updated to assure that adequate liquidity is maintained. At December31, 2012 our liquidity ratio – liquid assets as a percentage of net withdrawable savings deposits and current borrowings – was 17.32%. Our level of liquidity is a result of management’s asset/liability strategy. See “Management’s Discussion and Analysis of Financial Condition and Results of Operation – Liquidity and Capital Resources” in this Annual Report on Form 10-K. The Bank’s Supervisory Agreement and LSB Financial’s Memorandum of Understanding (“MOU”) with the OTS (now enforced by the OCC and Board of Governors of the Federal Reserve System (the “Federal Reserve”), respectively) also require prior approval of dividends by the Bank or the Company, respectively. LSB Financial declared quarterly cash dividends in the fourth quarter of 2012 and in the first quarter of 2013 after receiving all required regulatory non-objections to the dividend declarations. In addition, the MOU requires prior approval by the Federal Reserve of any debt at the holding company level not in the ordinary course (including loans, cumulative preferred stock and subordinated debt), unless such debt is contemplated by the capital plan. The holding company does not now hold any such debt. Federally chartered savings institutions have the authority to invest in various types of liquid assets, including United States Treasury obligations, securities of various federal agencies, certain certificates of deposit of insured banks and savings institutions, certain bankers’ acceptances, repurchase agreements and federal funds. Subject to various restrictions, federally chartered savings institutions may also invest their assets in investment grade commercial paper and corporate debt securities and mutual funds whose assets conform to the investments that a federally chartered savings institution is otherwise authorized to make directly. Generally, we invest funds among various categories of investments and maturities based upon our asset/liability management policies, concern for the highest investment quality, liquidity needs and performance objectives. It is our general policy to purchase securities which are U.S. Government securities, investment grade municipal and corporate bonds, commercial paper, federal agency obligations and interest-bearing deposits with the Federal Home Loan Bank. 18 The following table sets forth the composition of our securities portfolio at the dates indicated. As of December31, 2012, our investment portfolio did not contain securities of any issuer with an aggregate book value in excess of 10% of our shareholders’ equity, excluding those issued by the U.S. Government and its agencies. December31, Carrying Value % of Total Carrying Value % of Total Carrying Value % of Total (Dollars in Thousands) Debt securities: Federal agency obligations $ % $ % $ % Municipal bonds Subtotal % % % Other: Federal Home Loan Bank stock Total debt securities and Federal Home Loan Bank stock $ % $ % $ % Average remaining life of debt securities 4.82 years 4.07 years 4.42 years Other interest-earning assets: Interest-bearing deposits with Federal Home Loan Bank and Federal Reserve $ % $ % $ % Mortgage-backed securities: Fannie Mae certificates $ % $ % $ % Freddie Mac certificates Total mortgage-backed securities $ % $ % $ % The following table sets forth the composition and contractual maturities of our securities portfolio at December31, 2012. Expected maturities will differ from contractual maturities because issuers have the right to call or prepay obligations with or without call or prepayment penalties. At December31, 2012, all of our securities were classified as available for sale and as such were reported at fair value. The weighted average yields on tax exempt obligations have been computed on a tax equivalent basis. December31, 2012 Less than 1 year 1 to 5 Years 5 to 10 Years Over 10 Years Total Investment Securities (Dollars in Thousands) Federal agency obligations $ $ $
